Exhibit 10.67

 

Execution Copy

(Convenience Translation)

 

Agreement of Purchase and Sale

of Limited Partner’s Interests

 

by and between

 

1. Leipziger Messe GmbH, Leipzig, registered under HRB 622 in the Commercial
Register kept at the Amtsgericht [Local Court] Leipzig, business address:
Messe-Allee 1, 04356 Leipzig, represented by the Managing Director holding power
of joint representation Josef Rahmen and the procurist Matthias Rose,

 

- hereinafter referred to as “Leipziger Messe GmbH” or “Seller at 1” -

 

2. Fab 36 BeteiligungsGmbH, Stuttgart, registered under HRB 23351 in the
Commercial Register kept at the Amtsgericht Stuttgart, business address:
Lotterbergstrasse 30, 70499 Stuttgart, represented by a representative
authorized by separate power of attorney,

 

- hereinafter referred to as “M+W” or “Seller at 2” -

 

- the Seller at 1 and the Seller at 2 hereinafter

collectively referred to as the “Sellers” -

 

3. AMD Fab 36 Holding GmbH, registered under HRB 21270 in the Commercial
Register kept at the Amtsgericht [Local Court] Dresden, business address:
Wilschdorfer Landstraße 101, 01109 Dresden, represented by the Managing Director
holding power of sole representation Dr. Hans-Raimund Deppe,

 

- hereinafter referred to as “Fab 36 Holding” or “Purchaser at 1”-

 

4. AMD Fab 36 Admin GmbH, registered under HRB 22350 in the Commercial Register
kept at the Amtsgericht Dresden, business address: Wilschdorfer Landstraße 101,
01109 Dresden, represented by the Managing Director holding power of sole
representation Dr. Hans-Raimund Deppe,



--------------------------------------------------------------------------------

- hereinafter referred to as “Fab X Admin” or “Purchaser at 2” -

 

- the Purchaser at 1 and the Purchaser at 2 hereinafter

collectively referred to as the “Purchasers” -

 

and

 

5. Advanced Micro Devices, Inc., One AMD Place, Sunnyvale, CA 94088, U.S.A,
represented by its Chief Financial Officer Robert J. Rivet

 

- hereinafter referred to as “AMD Inc.” -

 

RECITALS

 

On 20 November 2003, the Free State of Saxony (“Free State”), AMD Inc. and M+W
entered into a Cooperation Agreement in order to build a new production facility
in Dresden for the production of 300 mm silicon wafers on which integrated
circuits, in particular, for microprocessors, are fabricated (“Wafer”). It is
intended to undertake at the new production facility own research and
development to a considerable extent to develop to the industrial production
stage semiconductor manufacturing technology, besides the production.

 

To carry out this project, AMD Fab 36 Limited Liability Company & Co. KG (“AMD
Fab 36”) has been formed. The sole general partner holding power of management
and power of representation of AMD Fab 36 is AMD Fab 36 LLC; a further general
partner without power of management and power of representation is a limited
liability company the shares in which are held by Leipziger Messe GmbH (LM
Beteiligungsgesellschaft mbH). The limited partners of AMD Fab 36 are AMD Fab 36
Holding and AMD Fab 36 Admin as well as Leipziger Messe GmbH and M+W. The AMD
Fab 36 Limited Partnership Agreement a draft of which is attached hereto as
Appendix 1 as an integral part of this Agreement (“Limited Partnership
Agreement”).

 

The parties to this Agreement (the “Parties”) intend to lay down the terms for
the acquisition of the limited partner’s interests of Leipziger Messe GmbH and
M+W by the AMD Limited Partners, AMD Inc. or a third party, and they stipulate
the following regulation for the exercise of the option right of the Purchasers
and AMD Inc. under the Limited Partnership Agreement as well as the following
agreement of purchase and sale:



--------------------------------------------------------------------------------

I.

 

Regulation regarding the Option Right as among the Purchasers and AMD Inc.

 

Article 1

 

Option Right

 

1.1 The Purchasers are entitled and/or obligated to acquire limited partner’s
interests of the Sellers according to the Limited Partnership Agreement.
Pursuant to Article 10 of the Limited Partnership Agreement they have the right
to purchase from the Sellers the limited partner’s interests (right of first
refusal, call option, acquisition right) and/or they are obligated to purchase
the same if and when the Seller(s) effectively exercised the put option of the
Sellers pursuant to Article 10 of the Limited Partnership Agreement. Pursuant to
Article 10 of the Limited Partnership Agreement, the Purchasers have the option
right

 

  1.1.1 to acquire themselves the (partial) limited partner’s interest(s) of the
Seller(s);

 

  1.1.2 to designate a third party which will acquire the (partial) limited
partner’s interest(s) in lieu of the Purchasers;

 

  1.1.3 to demand that the selling partner(s) withdraw(s) from the limited
partnership with its/their (partial) limited partner’s interest(s) accruing to
the Purchasers.

 

1.2 Likewise AMD Inc. has the right pursuant to Article 10 of the Limited
Partnership Agreement



--------------------------------------------------------------------------------

  1.2.1 to acquire itself the (partial) limited partner’s interest(s) of the
Seller(s);

 

  1.2.2 to designate a third party which will acquire the (partial) limited
partner’s interest(s) in lieu of the Purchasers or AMD Inc.

 

1.3 Having regard to the rights of first refusal, acquisition right, put and
call options and the option right of the Purchasers and AMD Inc. referred to in
paragraphs 1.1 and 1.2, the same agree that the aforesaid rights, except the
Sellers’ put options, will be exercised exclusively by AMD Inc. The Purchasers
hereby authorize AMD Inc. to make any and all declarations of intent, which are
required or expedient for the exercise of the option right, vis-à-vis everyone,
in particular, vis-à-vis the Sellers; for this authority, the attorney is
exempted from the restrictions of Section 181 BGB [German Civil Code] and it may
delegate this authority to the extent conferred thereunder.

 

1.4 Unless otherwise provided in the Limited Partnership Agreement, the option
right must be exercised within fourteen (14) calendar days from exercise of any
of the aforesaid rights of first refusal, acquisition rights, put or call
options.

 

II.

 

Agreement of Purchase and Sale

 

Article 1

 

Object of Purchase

 

1.1 The Seller at 1 holds a capital interest (limited partner’s contributions I
and II) of € 120 million (in words: onehundredandtwentymillion Euro) in AMD Fab
36, registered under HRA 5255 in the Commercial Register kept at the Amtsgericht
Dresden.

 

1.2 The limited partner’s interest of the Seller at 1 is fully paid in and –
on-balance sheet – not reduced by any losses or withdrawals. The interest is not
encumbered with any third party rights and the Seller at 1 may freely dispose of
such interest.



--------------------------------------------------------------------------------

1.3 The Seller at 2 holds a capital interest (limited partner’s contributions I
and II) of € 60 million (in words: sixtymillion Euro) in AMD Fab 36, registered
under HRA 5255 in the Commercial Register kept at the Amtsgericht Dresden.

 

1.4 The limited partner’s interest of the Seller at 2 is fully paid in and –
on-balance sheet – not reduced by any losses or withdrawals. The interest is not
encumbered with any third party rights and the Seller at 2 may freely dispose of
such interest.

 

 

Article 2

 

Sale

 

2.1 The Seller at 1 hereby sells the limited partner’s interest referred to in
para. 1.1 to the Purchasers. In case that the put option restricted to one sixth
of the limited partner’s interest (partial limited partner’s interest) according
to para. 10.5 (at the end) Limited Partnership Agreement is exercised, the
provisions of this Agreement relating to the limited partner’s interest of the
Seller at 1 shall apply, mutatis mutandis, to the partial limited partner’s
interest without the effectiveness of the agreement of purchase and sale
pursuant to sentence 1 on the remaining limited partner’s interest being
affected.

 

2.2 The Seller at 2 hereby sells the limited partner’s interest referred to in
para. 1.3 to the Purchasers.

 

2.3 The purchase pursuant to para. 2.1 and para. 2.2 is subject to the condition
precedent of effective exercise of a call option, acquisition right, put option
or right of first refusal pursuant to Article 10 of the Limited Partnership
Agreement.

 

2.4 The purchase pursuant to para. 2.1 and 2.2 is subject to the condition
subsequent that, in case of effective exercise of a call option, acquisition
right, put option or right of first refusal pursuant to Article 10 of the
Limited Partnership Agreement, the Purchasers opt for accrual pursuant to
Article 10.9 of the Limited Partnership Agreement.

 

5



--------------------------------------------------------------------------------

The purchase pursuant to para. 2.1 and 2.2 is subject to the condition
subsequent that the Security Agent under the Syndicated Loan Agreement dated 21
April 2004 or a third person named by it effectively exercises the option
granted to the Security Agent in the draft Option Agreement attached hereto as
Appendix 2, including, in particular, payment of the purchase price.

 

2.5 The portion of the profit/loss for the year attributable to the (partial)
limited partner’s interest referred to in para. 1.1 for the current business
year shall be due to the Seller at 1 and the Purchasers on a pro rata basis. The
date at which the condition precedent pursuant to para. 2.3 is fulfilled is
decisive for the determination of the portion. The profit share due to the
Seller at 1 pursuant to Article 9.5.4 of the Limited Partnership Agreement shall
be paid to the Seller at 1 at the time when the purchase price claim becomes due
and payable (or proportionately in the event a partial limited partner’s
interest is sold).

 

2.6 The portion of the profit/loss for the year attributable to the limited
partner’s interest referred to in para. 1.3 for the current business year shall
be due to the Seller at 2 and the Purchasers on a pro rata basis. The date on
which the condition precedent pursuant to para. 2.3 is fulfilled is decisive for
the determination of the portion. The profit share due to the Seller at 2
pursuant to Article 9.5.4 of the Limited Partnership Agreement shall be paid to
the Seller at 2 at the time when the purchase price claim becomes due and
payable.

 

Article 3

 

Purchase Price

 

3.1 The purchase price of the limited partner’s interests pursuant to para. 1.1
and para. 1.3 shall, in accordance with the Limited Partnership Agreement, be
determined as follows:

 

  3.1.1 In the event of exercise of the put option pursuant to paragraphs 10.2,
10.5 or 10.7 of the Limited Partnership Agreement and in the event of exercise
of the acquisition right pursuant to para. 10.8 of the Limited Partnership
Agreement, the purchase price shall be determined by the balances on the capital
accounts, the contribution account III, the profit netting account and the
profit reserve account (or proportionately in the event a partial limited
partner’s interest is sold);



--------------------------------------------------------------------------------

  3.1.2 in the event of exercise of the right of first refusal pursuant to para.
10.5.1 of the Limited Partnership Agreement, the regulation in para. 3.1.1
applies unless the purchase price under the agreement of purchase and sale with
the third party is lower; in the latter case, the lower purchase price agreed
upon with the third party shall apply;

 

  3.1.3 in the event of exercise of the call option pursuant to para. 10.6 of
the Limited Partnership Agreement, the regulation in para. 3.1.1 plus an amount
of € 3.5 million (in words: threemillionfivehundredthousand Euro) for the Seller
at 1 and € 2.1 million (in words: twomilliononehundredthousand Euro) for the
Seller at 2 applies.

 

3.2 The purchase price shall be due and payable at the time as of which the
exercise of the respective call option, acquisition right, put option or right
of first refusal in accordance with the terms of Article 10 of the Limited
Partnership Agreement is effective.

 

Article 4

 

Assignment

 

4.1 The Seller at 1 hereby assigns to the Purchasers, among them in the
proportion of their limited partner’s interests, its limited partner’s interest
pursuant to para. 1.1 and the Purchasers hereby accept such assignment. The
assignment is subject to the condition precedent of payment of the full purchase
price pursuant to para. 3.1 and shall not take effect before registration of the
Purchaser as limited partner by way of succession to specific rights and
obligations [Sonderrechtsnachfolge] in the Commercial Register. In addition, the
assignment is subject to the condition subsequent that either the Purchasers
exercise their option right pursuant to I. para. 1.1.2 or para. 1.1.3 or AMD
Inc. exercises its option right pursuant to I. para. 1.2.1 or 1.2.2; in this
case, the Seller at 1 hereby authorizes AMD Inc. irrevocably and with exemption
from the restrictions of Section 181 BGB [German Civil Code], in the name of the
Seller at 1, to offer the assignment of the (partial) limited partner’s interest
to



--------------------------------------------------------------------------------

the purchase contract party designated by the Purchasers and/or by AMD Inc
subject to the condition precedent of payment of the full purchase price. This
authority may be exercised only if and when such purchase contract party paid
the full purchase price within the period of fourteen (14) calendar days as
specified in para. 6.2 hereinafter. This authority may also be exercised in the
case specified in para. 6.3 hereinafter to offer such assignment to AMD Inc.
after payment of the full purchase price by AMD Inc. If AMD Inc. does not
exercise the power of attorney, if the third party does not accept the
assignment or if the third party does not pay the purchase price, the Seller at
1 assigns to AMD Inc. its (partial) limited partner’s interst pursuant to para.
1.1. AMD Inc. hereby accepts such assignment. Also the assignment to AMD Inc. is
again subject to the condition precedent of payment of the full purchase price
of the (partial) limited partner’s interest.

 

4.2 The Seller at 2 hereby assigns to the Purchasers its limited partner’s
interest pursuant to para. 1.3 and the Purchasers hereby accept such assignment.
The assignment is subject to the condition precedent of payment of the full
purchase price pursuant to para. 3.1 and shall not take effect before
registration of the Purchaser as limited partner by way of succession to
specific rights and obligations [Sonderrechtsnachfolge] in the Commercial
Register. In addition, the assignment is subject to the condition subsequent
that either the Purchasers exercise their option right pursuant to I. para.
1.1.2 or para. 1.1.3 or AMD Inc. exercises its option right pursuant to I. para.
1.2.1 or 1.2.2; in this case, the Seller at 2 hereby authorizes AMD Inc.
irrevocably and with exemption from the restrictions of Section 181 BGB [German
Civil Code], in the name of the Seller at 2, to offer the assignment of the
limited partner’s interest to the purchase contract party designated by the
Purchasers and/or by AMD Inc subject to the condition precedent of payment of
the full purchase price. This authority may be exercised only if and when such
purchase contract party paid the full purchase price within the period of
fourteen (14) calendar days as specified in Article 6 para. 2 hereinafter. This
authority may also be exercised in the case specified in Article 6 para. 3
hereinafter to offer such assignment to AMD Inc. after payment of the full
purchase price by AMD Inc. If AMD Inc. does not exercise the power of attorney,
if the third party does not accept the assignment or if the third party does not
pay the purchase price, the Seller at 2 assigns to AMD Inc. its limited
partner’s interest pursuant to para. 1.3. AMD Inc. hereby accepts such
assignment. Also the assignment to AMD Inc. is again subject to the condition
precedent of payment of the full purchase price of the limited partner’s
interest.



--------------------------------------------------------------------------------

4.3 The assignments under para. 4.1, sentence 1, and para. 4.2, sentence 1, are
subject to the condition subsequent that the Security Agent under the Syndicated
Loan Agreement dated 21 April 2004 or a third person named by it effectively
exercises the option granted to the Security Agent in the draft Option Agreement
attached hereto as Appendix 2, including, in particular, payment of the purchase
price.

 

Article 5

 

Representations and Warranties

 

5.1 The Seller at 1 represents and warrants that the limited partner’s interest
referred to in para. 1.1 has been constituted in a legally effective manner and
is not encumbered with any third party rights. The Seller at 1 does not give any
other warranty, in particular, no warranty for the value of the sold limited
partner’s interest.

 

5.2 The Seller at 2 represents and warrants that the limited partner’s interest
referred to in para. 1.3 has been constituted in a legally effective manner and
is not encumbered with any third party rights. The Seller at 2 does not give any
other warranty, in particular, no warranty for the value of the sold limited
partner’s interest.

 

5.3 In the event that the Purchasers, the named third parties or AMD Inc as far
as they become a contract party (for purposes of these paragraphs 5.3 and 5.4,
“Contract Party”),suffer quantifiable pecuniary disadvantages as a result of any
incorrectness or incompleteness of the representations and warranties of the
Seller at 1 specified in para. 5.1, the Seller at 1 shall be obligated to
compensate the Contract Party for the damage (in priority through restitution in
kind). Likewise, the Seller at 2 shall be obligated to compensate the Contract
Party for the damage (in priority through restitution in kind) in the event that
the Contract Party suffers quantifiable pecuniary disadvantages as a result of
any



--------------------------------------------------------------------------------

incorrectness or incompleteness of the representations and warranties of the
Seller at 2 specified in para. 5.2. The Contract Party shall not have any
further or other warranty claims with any substance, of any kind and for any
legal ground whatsoever, against the Seller at 1 and/or the Seller at 2. Any
damage claims shall become barred by the statute of limitations three (3) years
after the date on which the purchase price is due and payable.

 

5.4 In the event that the personal liability of the Sellers for liabilities of
the partnership revives as a result of measures of the kind referred to in
Section 172 (4) HGB [German Commercial Code], the Contract Party shall release
the Sellers from their personal liability regardless of whether such measures
have been taken before the transfer (only to the extent based on profit
withdrawals under the Limited Partnership Agreement) pursuant to Article 9.5 of
the Limited Partnership Agreement or are taken by the Contract Party or its
legal successors after such transfer.

 

Article 6

 

Exercise of the Option Right pursuant to I. para. 1

 

6.1 In the event that AMD Inc. exercises the option right pursuant to I. para.
1.2.1, AMD Inc. shall become party to the agreement of purchase and sale of the
(partial) limited partner’s interest(s) in lieu of the Purchasers (assumption of
contract).

 

6.2 However, if AMD Inc. exercises the option right pursuant to I. para. 1.2.2
or the Purchasers exercise the option right pursuant to I para. 1.1.2, the third
party designated by AMD Inc. and/or by the Purchasers shall become party to the
agreement of purchase and sale of the (partial) limited partner’s interest(s) in
lieu of the Purchasers (assumption of contract). AMD Inc. and/or the Purchasers
shall insofar act as falsus procurator [vollmachtloser Vertreter] of the third
party. In this case, the full purchase price of the (partial) limited partner’s
interest(s) covered by the agreement of purchase and sale shall be payable and
the approval of the third party shall be submitted within fourteen (14) calendar
days after exercising the option right pursuant to para. 6.1 above.



--------------------------------------------------------------------------------

6.3 The assumption of contract pursuant to the preceding para. 6.2. sentence 1
shall be subject to the conditions subsequent that the purchase price pursuant
to the preceding para. 6.2, sentence 3 has not been paid in full during the
period of fourteen (14) calendar days after exercising the option right pursuant
to para. 6.1 above, the approval of the third party has not been submitted
within such period or AMD Inc. does not exercise the power of attorney for
offering the limited partner’s interests pursuant to para. 4.1 or 4.2. Upon
occurrence of any of these resolutory conditions AMD Inc. shall become party to
the agreement of purchase and sale in lieu of the Purchasers and/or the third
parties (assumption of contract).

 

Article 7

 

Cost of Application for Registration in the Commercial Register

 

The cost of application for registration in the Commercial Register shall be
borne by the Purchasers.

 

III.

 

General

 

Article 1

 

Partial Invalidity

 

1.1 If any provision of this Agreement or a provision inserted in this Agreement
in the future is or will be invalid or unenforceable, in whole or in part, or if
this Agreement contains a gap, this shall not affect the validity of the
remaining provisions hereof. In lieu of the invalid or unenforceable provision
or to fill the gap, a reasonable regulation shall apply which, as far as legally
permissible, most nearly achieves what has been intended by the contract parties
or what they would have intended according to the purpose and the meaning of
this Agreement if they had considered the issue.



--------------------------------------------------------------------------------

1.2 If the invalidity or unenforceability of a provision is due to a specific
extent of performance or a specific time (deadline or date) fixed therein, the
legally permissible extent or time which comes closest to the provision shall be
deemed stipulated.

 

Article 2

 

Written Form

 

Modifications of or supplements to this Agreement shall be valid only if in
writing. This applies also to a waiver of the requirement of written form.

 

Article 3

 

Applicable Law

 

This Agreement shall be governed by the laws of the Federal Republic of Germany.

 

Article 4

 

Coming into Effect of the Agreement

 

This Agreement takes effect upon entry of Leipziger Messe GmbH and of M+W in the
Commercial Register as limited partner of AMD Fab 36 Limited Liability Company &
Co. KG.

 

Dresden, 21 April 2004

 

/s/ Robert J. Rivet

--------------------------------------------------------------------------------

 

/s/ Hans-Raimund Deppe

--------------------------------------------------------------------------------

(Advanced Micro Devices, Inc.)

  (AMD Fab 36 Holding GmbH)

/s/ Hans-Raimund Deppe

--------------------------------------------------------------------------------

 

/s/ Josef Rahmen /s/ Matthias Rose

--------------------------------------------------------------------------------

(AMD Fab 36 Admin GmbH)

  (Leipziger Messe GmbH)

/s/ Authorized Persons

--------------------------------------------------------------------------------

   

(Fab 36 BeteiligungsGmbH)

   